Citation Nr: 0604163	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  03-28 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether the veteran is competent to handle Department of 
Veterans Affairs (VA) funds.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in September 2002, a statement of the 
case was issued in June 2003, and a substantive appeal was 
received in August 2003.


FINDING OF FACT

The veteran lacks the mental capacity to handle disbursement 
of VA funds without limitation.


CONCLUSION OF LAW

The veteran is incompetent for VA fund disbursement purposes.  
38 U.S.C.A. § 5502 (West 2002); 38 C.F.R. § 3.353 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

Initially, the Board believes it arguable that the notice 
provisions of VCAA do not apply to 38 C.F.R. § 3.353, 
determination of incompetency and competency.  VCAA applies 
to "claims" for benefits.  In the present case, there does 
not appear to be a claim for benefits.  In fact, there is no 
question that the veteran is entitled to VA compensation at 
the highest scheduler rate.  The sole question is his 
competency to handle the VA benefits that he is entitled to 
for his service-connected disability.  Congress has charged 
VA to consider the interests of a benefit recipient when 
making payments.  38 U.S.C.A. § 5502.  Again, the question 
does not involve entitlement to benefits, but rather the 
manner those benefits will be paid.  As such, the veteran in 
this case is not a claimant for benefits.  

Even if the Board's belief that VCAA notice does not apply in 
this case is incorrect, review of the record shows that there 
has nevertheless been substantial compliance with VCAA notice 
and that the veteran has been informed of the criteria 
applied in reaching the determination made by he RO.  In this 
case, in March 2001 the veteran claimed entitlement to an 
increased disability rating for service-connected PTSD with 
paranoid schizophrenia, and entitlement to special monthly 
compensation based on the need for aid and attendance.  A 
VCAA letter was issued in September 2001 with regard to these 
issues.  In a July 2002 rating decision, the RO denied the 
benefits sought, and proposed a finding of incompetency under 
38 C.F.R. § 3.353.  In July 2002, the RO issued a letter to 
the veteran informing him that a proposal was being made to 
rate him incompetent for VA purposes.  This letter predated 
the September 2002 rating decision which determined that the 
veteran was not competent to handle disbursement of funds.  
The VCAA letter notified the veteran that the decision would 
be based on the evidence of record, and any additional 
evidence submitted by the veteran.  In this case, the veteran 
has in fact submitted a private medical opinion in support of 
his appeal.  Moreover, the VCAA letter implicitly notified 
the veteran of the need to submit any evidence in his 
possession that pertains to the issue on appeal.  Id.; but 
see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  Any 
error in any required VCAA notice was therefore harmless in 
this case.  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains VA 
outpatient treatment records for the period April 1996 
through December 2002.  There is no indication of relevant, 
outstanding records which would support the issue on appeal.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
Additionally, the evidence of record contains VA examinations 
conducted in September 2001 and July 2002, and a field 
examination conducted in October 2002.  The reports obtained 
are thorough and contain sufficient information to decide the 
issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

For VA purposes, a mentally incompetent person is one who, 
because of injury or disease, lacks the mental capacity to 
contract or to manage his affairs, including the disbursement 
of funds without limitation.  38 C.F.R. § 3.353(a).  There is 
a presumption in favor of competency.  Where reasonable doubt 
arises regarding a beneficiary's mental capacity to contract 
or to manage his affairs, including the disbursement of funds 
without limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. §§ 3.353(d), 3.102.

Unless the medical evidence is clear, convincing and leaves 
no doubt as to the person's incompetence, the rating agency 
will not make a determination of incompetence without a 
definite expression regarding the question by the responsible 
medical authorities.  38 C.F.R. § 3.353(c).  Determinations 
as to incompetence should be based on all the evidence of 
record and there should be a consistent relationship between 
the percentage of disability, facts relating to commitment or 
hospitalization, and the holding of incompetence.  Id.  
Whenever it is proposed to make an incompetency 
determination, the beneficiary will be notified of the 
proposed action and the right to a hearing.  38 C.F.R. § 
3.353.

Service connection is in effect for PTSD with paranoid 
schizophrenia, rated 100 percent disabling, effective March 
12, 1996.

The essential findings on VA examination in September 2001 
are hereinafter described.  The veteran reported being 
homeless and was unable to describe where he was living.  He 
reported that he had a claim for Section 8 housing pending, 
and is in receipt of welfare and food stamps.  The examiner 
noted that it was clear that he has no ongoing relationships 
with anybody.  He lives on the streets, and reported staying 
to himself, and not having any friends or family that he 
cares to be around.  He has not been employed since 1985.  He 
was casually dressed in jeans and a dressy shirt, with boots 
and a military style hat.  His hair was long and greasy, and 
he looked as if he had not bathed for several days.  His 
thoughts were extremely disorganized and it was very 
difficult to communicate with him.  He had difficulty sitting 
still.  He had ongoing hallucinations and was not taking any 
medications for this.  He had persecutory delusions and made 
little eye contact during the interview process.  He was in 
constant motion and avoided answering questions directly.  He 
talked about whatever he wanted to talk about, at his own 
pace, and had little relationship to what was asked of him.  
He denied suicidal or homicidal thoughts.  He was oriented to 
time, place, and person.  His memory appeared to be intact.  
He did not have any ritualistic or obsessive behavior.  His 
speech was pressured and at times he had marked looseness of 
associations, as well as tangentiality.  He did not appear to 
have any panic episodes.  His mood was irritable.  He had 
poor impulse control.  He described sleeping poorly for about 
4 hours a night, at best.  He reported frequent nightmares.  
The examiner's assessment was that the veteran was suffering 
from PTSD, as well as paranoid schizophrenia.  His 
schizophrenia makes it more difficult to assess his PTSD 
symptoms because he cannot think logically at this time.  The 
Axis I diagnosis was paranoid schizophrenia and PTSD, and the 
Axis IV diagnosis was severe, exposure to war circumstances, 
and current financial and housing problems.  

In June 2002, a VA examiner reviewed the veteran's claims 
folder and offered an opinion, as follows, regarding 
competency of the veteran.  The examiner noted that the 
September 2001 VA examiner opined that the veteran has a 
history of paranoid schizophrenia and a history of PTSD with 
a global assessment functioning (GAF) score of 45.  He is 
currently homeless and unable to describe his living 
situation.  He has placed a claim for section 8 housing, 
receives food stamps, and has some contact with welfare.  He 
was actively psychotic during the September 2001 examination, 
described as "somewhat agitated and appears to be losing 
control at times."  He was noted to be psychotic 
essentially.  He was apparently having difficulty giving much 
coherent information and was considered to be homeless with 
few, if any, social support and no coherent plans for the 
provision of his basic needs.  The June 2002 examiner opined 
that the veteran is not competent and whatever VA funds are 
due him would most likely be managed with some sort of payee 
arrangement.

In September 2002, the RO determined that the veteran is not 
competent to handle disbursement of funds.

In support of his appeal, the veteran submitted September 
2002 handwritten correspondence from Vell R. Wyatt, M.D., 
which states that the veteran has been a patient of his for 
about 8 years.  Dr. Wyatt opined that the veteran is capable 
of managing his financial affairs.  The correspondence does 
not reflect Dr. Wyatt's specialty, nor the conditions for 
which he has treated the veteran.

The report of an October 2002 VA field examination is as 
follows.  The examiner met with the veteran downtown in front 
of the San Diego main library.  The veteran is homeless and 
has no mailing address.  He has a cell phone.  The examiner 
observed that the veteran looks younger than his actual age 
of 55.  His vision, hearing and speech is all average.  He is 
ambulatory and independent with all activities.  He is alert 
and oriented to time, place, and events.  In conversation, he 
is well spoken, polite, and able to carry on a normal 
conversation and complete his thoughts.  He is very outspoken 
and can be slightly resistant.  He is resistant to the fact 
that he is not going to be allowed to receive a retroactive 
payment, and he is insistent that he does not need the 
services of a fiduciary.  The examiner noted that it is 
believed that the veteran will eventually accept the fact 
that he will not be allowed to handle his own funds without 
the services of a fiduciary.  He takes no medications.  His 
overall health is fair and his condition is considered 
stable.  He has no dependents.  He was married once and has 
four adult daughters, whose addresses and phone numbers he 
does not have.  He fully understood the amount of funds he 
would be receiving on a monthly basis.  He had a VA award 
letter in his hand, but the examiner observed that the 
veteran has difficulty with translating documented facts into 
concepts he understands, or his intellectual reality of 
conceptions are not being properly formatted so that he can 
understand.  He did not appear to accept what was being 
presented to him even with written verification to support 
these facts that he was holding in his hand.  He has not been 
able to formulate plans to meet his basic needs for shelter, 
clothing, and food in the more than 8 years that he has been 
homeless.  He is sociable and appeared capable of interacting 
normally with the general public.  He was last employed in 
1993 in Las Vegas, and in 1987 with General Motors.  He did 
not appear to be employable at the time of the examination, 
and showed no interest with retraining programs.  The veteran 
disagrees with the appointment of a fiduciary.  It is his 
belief and wish to handle his own funds without a fiduciary.  
The examiner opined that the veteran will benefit greatly 
from fiduciary services.  The examiner noted the fact that he 
has not been able to formulate plans and reverse his homeless 
status in more than 8 years speaks for itself.  The examiner 
opined that fiduciary services are essential and considered 
appropriate.  

The Board first finds that proper administrative procedures 
were followed in proposing the finding of incompetency and 
furnishing the veteran proper notice and affording an 
opportunity to submit evidence and request a hearing.

Turning to consideration of the underlying question, the 
Board acknowledges the veteran's sincere belief that he is 
competent to handle his own VA funds.

However, it is clear from the regulatory provisions of 38 
C.F.R. § 3.353 that the Board must also give consideration to 
medical evidence.  In the present case, a VA examiner is 
clearly of the opinion that the veteran's best interests 
would not be served by his handling of his VA funds.  The 
veteran had undergone a VA examination in September 2001 to 
assess the severity of his PTSD with paranoid schizophrenia, 
and the June 2002 examiner reviewed the claims folder, 
including this examination.  To the extent that the question 
of competency is medical in nature, competence evidence must 
be furnished by trained medical examiners.  See generally 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The September 
2001 examiner was of the opinion that the veteran is 
suffering from paranoid schizophrenia and PTSD, and has 
financial and housing problems.  The June 2002 examiner was 
of the opinion that the veteran is not competent to manage 
his own funds.  The Board acknowledges the September 2002 
opinion from Dr. Wyatt that the veteran is able to manage his 
financial affairs, however, the physician provided no 
rationale for this opinion, provided no information regarding 
any course of treatment rendered, and it is apparent that he 
did not review the veteran's claims folder, including the 
September 2001 VA examination report.  The VA examination and 
October 2002 field reports reflect that the veteran has been 
unable to care for his basic needs, such as shelter and food 
in more than 8 years, has no social support, and his basic 
understanding of finances is poor enough that someone should 
be assigned to take care of his finances.  These assessments 
are consistent with the veteran's current disability rating 
of 100% for his PTSD with paranoid schizophrenia.

While the Board appreciates the veteran's sincere belief that 
he is able to handle his VA funds, the Board finds the 
medical evidence of incompetency to be clear and convincing.  
The Board therefore concludes that the evidence is against a 
finding that the veteran is competent for VA disbursement 
purposes.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.




ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


